UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-7493



EDDIE LEE MCCALL,

                                              Plaintiff - Appellant,

          versus


FRED HENDERSON MOORE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-97-1659-2-18-AJ)


Submitted:   June 18, 1998                    Decided:   July 2, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eddie Lee McCall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing his 42

U.S.C. § 1983 (1994) complaint. Appellant’s case was referred to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994). The

magistrate judge recommended that relief be denied and advised

Appellant that failure to file timely objections to this recommen-

dation could waive appellate review of a district court order based

upon the recommendation. Despite this warning, Appellant failed to

object to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2